Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thurman H. Fenton Registration No. 64,766 on 9/12/2022.

The application has been amended as follows: 
1.	(Currently amended)	A motor controller, comprising: 
a processor; and
a machine readable medium, the medium comprising instructions that, when loaded and executed by the processor, cause the processor to:
	receive an estimated or sensed speed of a motor;
	extract a mechanical frequency component from the estimated or sensed speed, the estimated or sensed speed including a combination of an expected speed and the mechanical frequency;
	transform the mechanical frequency component into direct quadrature (DQ) domain at the mechanical frequency to obtain a DQ domain value for the mechanical frequency;
	control the DQ domain value for the mechanical frequency to zero; and
	generate a dampening signal for torque based upon the controlled DQ domain value for the mechanical frequency.

2.	(Currently amended)	The motor controller of Claim 1, further including instructions for causing the processor to:
generate the dampening signal by converting the controlled DQ domain value for the mechanical frequency at zero to DQ domain at an electrical frequency.

3.	(Currently amended)	The motor controller of Claim 2, further including instructions for causing the processor to feed forward the converted DQ domain value for the mechanical frequency at zero to DQ domain at an electrical frequency to a next iteration of control.

4.	(Currently amended)	The motor controller of Claim 1, further including instructions for causing the processor to feed the controlled DQ domain value for the mechanical frequency forward to a next iteration of control.

6.	(Currently amended)	The motor controller of Claim 1, further including instructions for, upon feedback of speed and position of the motor, removing the mechanical frequency component from the speed and position of the motor for a next execution of motor control.

7.	(Currently amended)	The motor controller of Claim 1, further including instructions for causing the processor to calculate the compensation by performing a proportional-integrative (PI) [[Loop]] loop over an extracted ripple in DQ [[Domain]] domain.


8.	(Currently amended)	An article of manufacture, comprising a machine-readable medium, the medium including instructions that, when loaded and executed by a processor, cause the processor to:
	receive an estimated or sensed speed of a motor;
	extract a mechanical frequency component from the estimated or sensed speed, the estimated or sensed speed including an expected speed and the mechanical frequency;
	transform the mechanical frequency component into direct quadrature (DQ) domain at the mechanical frequency to obtain a DQ domain value for the mechanical frequency;
	control the DQ domain value for the mechanical frequency to zero; and
	generate a dampening signal for torque based upon the controlled DQ domain value for the mechanical frequency.

9.	(Currently amended)	The article of Claim 8, further including instructions for causing the processor to:
generate the dampening signal by converting the controlled DQ domain value for the mechanical frequency at zero to DQ domain at an electrical frequency.

10.	(Currently amended)	The article of Claim 9, further including instructions for causing the processor to feed forward the converted DQ domain value for the mechanical frequency at zero to DQ domain at an electrical frequency to a next iteration of control.

11.	(Currently amended)	The article of Claim 8, further including instructions for causing the processor to feed the controlled DQ domain value for the mechanical frequency forward to a next iteration of control.


13.	(Currently amended)	The article of Claim 8, further including further including instructions for, upon feedback of speed and position of the motor, removing the mechanical frequency component from the speed and position of the motor for a next execution of motor control.

14.	(Currently amended)	The article of Claim 8, further including instructions for causing the processor to calculate the compensation by performing a proportional-integrative (PI) [[Loop]] loop over an extracted ripple in DQ [[Domain]] domain.

15.	(Currently amended)	A method for compensation of torque in a motor, comprising:
receiving an estimated or sensed speed of the motor;
extracting a mechanical frequency component from the estimated or sensed speed, the estimated or sensed speed including an expected speed and the mechanical frequency;
transforming the mechanical frequency component into direct quadrature (DQ) domain at the mechanical frequency to obtain a DQ domain value for the mechanical frequency;
controlling the DQ domain value for the mechanical frequency to zero; and
generating a dampening signal for torque based upon the controlled DQ domain value for the mechanical frequency.

16.	(Currently amended)	The method of Claim 15, further including generating the dampening signal by converting the controlled DQ domain value for the mechanical frequency at zero to DQ domain at an electrical frequency.

17.	(Currently amended)	The method of Claim 16, further including feeding forward the converted DQ domain value for the mechanical frequency at zero to DQ domain at an electrical frequency to a next iteration of control.

18.	(Currently amended)	The method of Claim 15, further including feeding the controlled DQ domain value for the mechanical frequency forward to a next iteration of control.


20.	(Currently amended)	The method of Claim 15, further including, upon feedback of speed and position of the motor, removing the mechanical frequency component from the speed and position of the motor for a next execution of motor control.


22.	(Currently amended)	The motor controller of Claim 1, further including instructions for causing the processor to:
separate the expected speed component and the mechanical frequency component;
route the expected speed component for feedback comparison against a speed reference; and
route the mechanical frequency component to transform the mechanical frequency into the DQ domain at a mechanical frequency of the mechanical frequency component. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-22 are allowed.
Claims 1, 8 and 15: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination; transform the mechanical frequency component into direct quadrature (DQ) domain at the mechanical frequency to obtain a DQ domain value for the mechanical frequency;
	control the DQ domain value for the mechanical frequency to zero; and
	generate a dampening signal for torque based upon the controlled DQ domain value for the mechanical frequency.
The prior art made of record in form 892 and 1449, discloses a periodic disturbance observer determines real part and imaginary part of an estimated current including a periodic disturbance, from value of identification identifying a system transfer function of an nth order torque ripple frequency component from a command torque to a detected torque value, with a one-dimensional complex vector having a real part and an imaginary part, a cosine coefficient, a sine coefficient, and the real part and imaginary part of the system transfer function; subtracts command compensating current obtained through pulsation extracting filter respectively, from the real part and imaginary part of the estimated current, and thereby determines estimated periodic disturbance current real part and imaginary part to cancel the periodic disturbance current.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846